EXHIBIT 10.1
 
 
EMPLOYMENT TERMINATION AGREEMENT
 
THIS EMPLOYMENT TERMINATION AGREEMENT, is entered into this 7th day of December,
2006, (this “Termination Agreement”) by and between The Centreville National
Bank of Maryland (the “Bank”) and Shore Bancshares, Inc. (“SHBI”, and with the
Bank, collectively, the “Companies”) and Daniel T. Cannon (the “Employee”).


WHEREAS, the Companies and Employee entered into a “Form of Employment
Agreement”, dated November 30, 2000 (the “Employment Agreement”); and


WHEREAS, Employee has announced his intention to retire on or before the
expiration of the current term of the Employment Agreement, i.e. November 30,
2010; and


WHEREAS, the Companies and Employee agree that it would be in their mutual best
interests to terminate the employment relationship in a manner which provides
for an orderly transition period recognizing that Employee, with more than 37
years of service, has been an integral part of the Bank; and


WHEREAS, the parties hereto desire by writing to set forth their agreement to
terminate the employment relationship upon the terms and conditions hereinafter
provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Resignation - Employee hereby resigns/retires effective January 1, 2007,
as the Executive Vice President of SHBI, as a Director of SHBI, and as the
President and Chief Executive Officer of the Bank. Employee will retain his
position as a Director of the Bank and assist in the transition, as hereinafter
provided, to ensure that his successor(s) are positioned to best serve the
Companies. The parties acknowledge that such resignation/retirement is intended
to constitute a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and any related regulations or other guidance promulgated with respect to
Section 409A of the Code (and any successor section or regulations).


2.    Transition Services - Commencing on the execution day of this Termination
Agreement, the parties will begin a transition period wherein a mutually agreed
upon public announcement will be made regarding Employee’s resignation;
provided, however, that the foregoing sentence shall not restrict the content or
timing of any disclosure required by law. It is the intention of the parties to
ensure that customer and employee relationships are transitioned smoothly to
Employee’s successor(s).


Employee will provide up to a total of twenty (20) hours per month of
administrative and/or operational support, for a period of five (5) months
following the date of his resignation, as and if requested by Companies.
Thereafter, and continuing until December


--------------------------------------------------------------------------------



31, 2008, Employee will provide up to a total of ten (10) hours per month of
administrative and/or operational support, as and if requested by Companies.
Employee has purchased a home in Delaware. Accordingly, unless impractical,
Employees support services may be provided via telephone, e-mail and/or in
person, as Employee may elect.


3.    Employee Severance Benefits - Employee will receive severance benefits, as
follows:


a.    Employee will receive his current salary and all employee benefits
attributable to the positions held by him through December 31, 2006.


b.    Accounting from January 1, 2007 and ending on December 31, 2008, the
Companies agree to pay Employee his current annual salary of $205,000, payable
not less frequently than twice monthly, through the Bank’s normal payroll
processing procedures, with all appropriate statutory withholding, including
FICA (matched by Bank), to be reported as wages.


c.    Beginning January 1, 2007:



 
i.
Employee shall not be eligible to make additional salary deferrals in the
Companies’ 401(k) Plan. Any matching funds due for the year ended December 31,
2006 will, however, be paid.




 
ii.
Employee shall not be eligible to participate in additional discretionary
contributions made to the Companies’ Profit Sharing Plan. Any contributions made
for the year ended December 31, 2006 will be paid on behalf of Employee as if he
were still employed




 
iii.
Except for Cobra coverage available at Employee’s expense, employer paid health
insurance benefits shall cease.



d.    Employee is 100% vested in, and shall be entitled to receive, all current
benefits and balances in the Companies 401(k) Plan and Profit Sharing Plan.


e.    Notwithstanding any provision of this Agreement to the contrary, if the
Employee is deemed to be a “key employee” (as defined in Section 416(i) of the
Code (applied in accordance with Section 416 regulations and disregarding
Section 416(i)(5) of the Code)) at any time during the 12-month period ending on
December 31, 2006, no distribution of any severance benefits under Section 3(c)
or any other benefit contemplated by this Agreement that constitutes
non-qualified deferred compensation within the meaning of Section 409A of the
Code may be made to the Employee on account of his separation from service prior
to July 1, 2007 (i.e., the sixth month following separation from service) or, if
earlier, the date of the Employee’s death. Any payments delayed pursuant to this
paragraph will be accumulated and paid during July 2007 (i.e., the seventh month
following the month in which the separation occurred).


--------------------------------------------------------------------------------



4.    Employee Retirement and Death Benefits - Employee and/or his beneficiary
will receive the benefits specified in the following:


a.    “Life Insurance Endorsement Method Split Dollar Plan Agreement”, dated
April 1, 1997, by and between the Bank and Employee. This agreement governs
distributions of Massachusetts Mutual Life Insurance Policy Number 6197329. The
anticipated benefit is more particularly shown on the “Participant Plan Summary
- Director” attached hereto as a part hereof marked “Exhibit A”.


b.    “Director Indexed Fee Continuation Plan Agreement”, dated June 23, 1998,
by and between Bank and Employee. For purposes of interpreting this agreement,
Employee shall be deemed to have taken an “Early Retirement” as defined by
Subparagraph I D. The anticipated benefit is more particularly shown on the
“Participant Plan Summary - Director” attached hereto as a part hereof marked
“Exhibit A”.


c.    “Executive Supplement Retirement Plan Agreement”, dated January 1, 1999,
by and between Bank and Employee, as amended by the “Amendment to the Executive
Supplemental Retirement Plan Agreement dated January 1, 1999 and the Life
Insurance Endorsement Method Split Dollar Agreement dated January 1, 1999.” For
the purpose of interpreting these agreements, Employee’s service shall be deemed
to have terminated pursuant to the provisions of Subparagraph III C of the
amendment. The anticipated benefit is more particularly shown on the
“Participant Plan Summary - Executive” attached hereto as a part hereof marked
“Exhibit B”.


d.    “Life Insurance Endorsement Method Split Dollar Plan Agreement”, dated
January 1, 1999, by and between the Bank and Employee, as amended by the
“Amendment to the Executive Supplemental Retirement Plan Agreement dated January
1, 1999 and the Life Insurance Endorsement Method Split Dollar Agreement dated
January 1, 1999.” This agreement governs distributions of Connecticut Mutual
Life Insurance Company Policy Number 6,129,921. For the purpose of interpreting
these agreements, the division of death benefits shall be governed by the
provisions of Subparagraphs VI (A), (B) and (C) of the amendment. Bank shall
continue to pay the premiums pursuant to Paragraph IV and Employee shall
continue to be obligated for the taxable benefit pursuant to Paragraph V of the
agreements. The anticipated benefit is more particularly shown on the
“Participant Plan Summary - Executive” attached hereto as a part hereof marked
“Exhibit B”.


e.    The parties hereby acknowledge that the agreements identified under
Subparagraphs 4 b, c, and d above each provide that “… no sale, merger or
consolidation of the Bank shall take place unless the new or surviving entity
expressly acknowledges the obligations under this Agreement and agrees to abide
by its terms.”


f.    Companies acknowledge the validity and recognize the anticipated benefits
of the agreements identified under Subparagraphs 4 a, b, c, and d above (the
“Employee Retirement and Death Benefits”). The Companies shall not directly or
indirectly take any action that would reduce or eliminate the Employee
Retirement and Death Benefits.


--------------------------------------------------------------------------------


 
5.    Non-Compete Provision - Employee shall not be a director, officer, or
employee of, or consultant to, any federal or state financial institution
operating in Queen Anne’s, Kent, Caroline, Talbot, Dorchester or Anne Arundel
Counties in the State of Maryland, or Kent County, Delaware, other than the
Companies or their subsidiaries or affiliates. Such non- compete covenant shall
terminate and be of no further force and effect three (3) years from the date of
this Agreement.


6.    Miscellaneous


a.    Binding Effect; Benefit. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, personal
representatives, trustees, guardians, successors and assigns. Nothing in this
Agreement, expressed or implied, is intended to confer upon any other person any
rights, remedies, obligations or liabilities.


b.    Entire Agreement. This Agreement (together with the other agreements
referred to herein and the Exhibits attached hereto) constitutes the full,
entire and integrated agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior negotiations, correspondence and
understandings between the parties hereto respecting the subject matter hereof.


c.    Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable shall be ineffective
only to the extent of such prohibition or unenforceability, without invalidating
or rendering unenforceable the remaining provisions of this Agreement.


d.    Amendments; Waiver. No provision of this Agreement may be amended, waived
or otherwise modified without the prior written consent of the parties;
provided, however, that the Companies may amend this Agreement without the
consent of the Employee as the Employer deems necessary or appropriate to ensure
compliance with any law, rule, regulation or other regulatory pronouncement
applicable to the Agreement, including, without limitation, Section 409A of the
Code and any related regulations or other guidance promulgated with respect to
Section 409A of the Code.


e.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


f.    Applicable Law. This Agreement was made in the State of Maryland and shall
be governed by, construed, interpreted and enforced in accordance with the laws
of the State of Maryland.


g.    Further Assurances. The parties agree to execute, acknowledge, seal and
deliver after the date hereof and without additional consideration such further
assurances, instruments and documents and take such further actions, as the
other party may reasonably request in order to fulfill the intent of this
Agreement and the transactions contemplated hereby.


--------------------------------------------------------------------------------



h.    Facsimile Signatures. The parties acknowledge that photocopies of this
Agreement which have been executed by the parties hereto or their respective
agents shall be binding upon the parties as if such photocopies were originals
regardless of whether such photocopies of the Agreement have been delivered by
personal service, regular mail, facsimile transmission or otherwise. Upon
request from any party hereto, all other parties agree to execute an original
Agreement upon presentation thereof if such Agreement has previously been
executed and delivered in photocopy form by personal delivery, facsimile
transmission, regular mail or otherwise.


IN WITNESS WHEREOF, the parties set their hands and seals as of the date first
above written.
 
ATTEST:
 
The Centreville National Bank of Maryland
     
/s/ Lloyd L. Beatty
 
/s/ Mark M. Freestate
   
Chairman
           
ATTEST:
 
Shore Bancshares, Inc.
     
/s/ Lloyd L. Beatty
 
/s/ Christopher F. Spurry
   
Chairman
           
ATTEST:
 
Shore Bancshares, Inc.
     
/s/ Lloyd L. Beatty
 
/s/ W. Moorhead Vermilye
   
Chief Executive Officer
         
“COMPANIES”
           
/s/ Jeffrey E. Thompson
 
/s/ Daniel T. Cannon
   
Daniel T. Cannon
         
“EMPLOYEE”

 

--------------------------------------------------------------------------------


 